WHEREAS, the opinion rendered by this Court on'December 27, 1988, (536 So.2d 356), reversed the order denying the motion for post-conviction relief of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this Court’s opinion, by Petition for Review in the Supreme Court of Florida, by its opinion filed February 15, 1990, 556 So.2d 1112, and its mandate now lodged in this Court, quashing this Court’s opinion;
NOW THEREFORE, this Court withdraws its mandate issued in this cause on February 7, 1989, vacates its opinion filed in the cause on December 27, 1988 and adopts, as its own, the opinion of the Supreme Court of Florida. The order of the trial court is reinstated and affirmed. Costs allowed shall be taxed in the trial *1091court pursuant to Florida Rule of Appellate Procedure 9.400(a).